EXHIBIT 10.1










AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement is dated as of July 1, 2016, and
is entered into between Knoll, Inc., a Delaware corporation (the “Company”), and
Andrew
B. Cogan (“Executive”).


WHEREAS, Executive and the Company have entered into that certain Employment
Agreement dated as of March 23, 2001 (as amended or modified from time to time
prior to the date hereof, the “Existing Employment Agreement”); and


WHEREAS, the parties to the Existing Employment Agreement wish to amend and
restate the Existing Employment Agreement to make certain amendments and
modifications, all as more fully set forth herein.


NOW, THEREFORE, the parties hereby agree:


ARTICLE I


Employment, Duties and Responsibilities


1.01    Employment. The Company shall employ Executive as Chief Executive
Officer of the Company. Executive hereby accepts such employment. Executive
agrees to devote his full business time and efforts to promote the interests of
the Company. Executive may serve on the board of directors of no more than two
for-profit entities, excluding the Board.


1.02    Duties and Responsibilities. Executive shall have such duties and
responsibilities as are customarily associated with such position and as are
assigned to the Executive from time to time by the Company's Board of Directors
(the “Board”). Executive shall in any event perform such additional services,
without the receipt of additional compensation, with respect to the Company's
subsidiaries as are assigned from time to time by the Board.


ARTICLE II


Term


2.01. Term. (a) The term of this Agreement (the “Term”) shall commence on July
1, 2016, and shall continue for a period of one year from such date; provided,
however, that the term of the Executive's employment shall be automatically
extended without further action of either party for successive additional
periods of one year, unless written notice of either party's intention not to
extend has been given to the other party at least sixty (60) days prior to the
expiration of the then effective term.


(b) Executive represents and warrants to the Company that to the best of his
knowledge, neither the execution and delivery of this Agreement nor the
performance of his duties hereunder violates or will violate the provisions of
any other agreement to which he is a party or by which he is bound.









--------------------------------------------------------------------------------

EXHIBIT 10.1




ARTICLE III


Compensation and Expenses


3.01    Salary, Bonuses and Benefits. As compensation and consideration for the
performance by Executive of his obligations under this Agreement, Executive
shall be entitled to the following (subject, in each case, to the provisions of
Article V hereof):


(a)The Company shall pay Executive a base salary (“Base Salary”) during the
Term, payable in accordance with the normal payment procedures of the Company
and subject to such withholdings and other normal employee deductions as may be
required by law, at the rate of not less than $1,000,000 per annum. The Company
agrees to review such compensation (for possible increases, not decreases) not
less frequently than annually during the Term.


(b)Executive shall participate during the Term in such pension, life insurance,
health, disability and major medical insurance plans, and in such other employee
benefit plans and programs, for the benefit of the employees of the Company, as
may be maintained from time to time during the Term, in each case to the extent
and in the manner available to other executive officers of the Company and
subject to the terms and provisions of such plans or programs. Executive
confirms that he is aware that the Company or one of its affiliates may seek to
obtain for their benefit “key man” insurance covering the Executive and
Executive agrees to use his reasonable best efforts (without the incurrence of
any unreimbursed out-of-pocket expenses) to cooperate in connection therewith.


(c)Executive shall participate during the Term in the Company’s annual
discretionary non-equity management incentive plan, with a target annual bonus
opportunity for each year during the Term of at least 100% of Executive's Base
Salary at the time of the award, which shall be calculated on the basis of
achievement of goals set by the Board, which goals may include, without
limitation, specific individual goals and/or corporate performance parameters
such as revenue, profit, balance sheet and cash management objectives. The Board
shall establish the goals applicable to Executive in consultation with the
Executive in advance of any fiscal year or other applicable period.


(d)Executive shall be entitled to a paid vacation, in accordance with Company
policy (but not necessarily consecutive vacation weeks) during the Term.


(e)During and after the Term the Company agrees that if Executive is made a
party, or compelled to testify or otherwise participate in, any action, suit or
proceeding, (a “Proceeding”), by reason of the fact that he is or was a director
or officer of the Company or any of its subsidiaries, the Executive shall be
indemnified by the Company to the fullest extent permitted by Section 145 of the
Delaware General Corporation Law or authorized by the Company's certificate of
incorporation or bylaws or resolutions of the Company's Board against all cost,
expense, liability and loss reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director or officer of the Company or
subsidiary, for the period of any applicable statute of limitations or, if
longer, for the period in which any such Proceeding which commenced within
the period of any such statute of limitations is pending. The Company shall
advance to the Executive all reasonable costs and expenses incurred by him in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for such advance. Such request shall include an itemized list of
the costs and expenses and an undertaking by the Executive to repay the amount
of such advance if it shall ultimately be determined that, pursuant to
applicable law, he is not entitled to be indemnified against such costs and
expenses. During the Term (and thereafter for the period of any applicable





--------------------------------------------------------------------------------

EXHIBIT 10.1




statute of limitations), the Company agrees to purchase from a reputable
insurance company, and maintain, a directors’ and officers’ liability insurance
policy covering the Executive, in amounts reasonably determined by the Board to
be appropriate for directors and officers of the Company given the Company's
business, securities, operations and financial condition.


3.02    Expenses. The Company will reimburse Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term, subject, however, to the Company's
policies relating to business-related expenses as in effect from time to time
during the Term.


3.03    Parachute Payments. If any payment or benefit received or to be received
by Executive pursuant to this Agreement, Company’s equity agreements with
Executive or otherwise (“Payments”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) but for this Section, be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then such Payments
shall be either (A) provided in full or (B) provided at such lesser extent which
would result in no portion of such Payments being subject to the Excise Tax
(“Reduced Amount”), whichever of the foregoing amounts, taking into account the
applicable federal, state, local and foreign income, employment and other taxes
and the Excise Tax (including, without limitation, any interest or penalties on
such taxes), results in the receipt by Executive, on an after-tax basis, of the
greatest amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive
(“Independent Tax Counsel”). For purposes of making the calculations required
under this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate. The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section. If Payments are to be reduced to the Reduced Amount pursuant to this
Section, such Payments shall be reduced in the order that would provide the
Executive with the largest amount of after- tax proceeds (with such order, to
the extent permitted by Code Sections 280G and 409A designated by the Executive,
or otherwise determined by the Independent Tax Counsel).
ARTICLE IV


Exclusivity, Etc.


4.01    Exclusivity. Executive agrees to perform his duties, responsibilities
and obligations hereunder efficiently and to the best of his ability. Executive
agrees that he will devote his entire working time, care and attention and best
efforts to such duties, responsibilities and obligations throughout the Term.
Executive also agrees that he will not engage in any other business activities,
pursued for gain, profit or other pecuniary advantage, that are competitive with
the activities of the Company, except as permitted in Section 4.02 below.
Executive agrees that all of his activities as an employee of the Company shall
be in conformity with all policies, rules and regulations and directions of the
Company not inconsistent with this Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.1






4.02    Other Business Ventures. Executive agrees that, so long as he is
employed by the Company, he will not own, directly or indirectly, any
controlling or substantial stock or other beneficial interest in any business
enterprise which is engaged in, or competitive with, any business engaged in by
the Company, any of its subsidiaries, or its other affiliates (“Affiliates”).
Notwithstanding the foregoing, Executive may own, directly or indirectly, up to
1% of the outstanding capital stock of any business having a class of capital
stock which is traded on any national stock exchange or in the over-the-counter
market.


4.03    Confidentiality; Non-competition. (a) Executive agrees that he will not,
at any time during or after the Term, make use of or divulge to any other
person, firm or corporation any trade or business secret, any information
pertaining to any business process, method or means, customer lists, details of
contracts with or requirements of customers, any information pertaining to
accounting methods, practices and procedures, financial records or financial
condition, computer systems and software, sales or marketing plans, acquisition
plans or candidates, Intellectual Property (as hereinafter defined) of the
Company or any of its subsidiaries or Affiliates, or any other written
information treated as confidential or as a trade secret by the Company or any
of its subsidiaries or Affiliates, which he may have learned or acquired in
connection with his employment (collectively, “Confidential information”).
Executive's obligation under this Section 4.03(a) shall not apply to any
information which (i) is known publicly; (ii) is in the public domain or
hereafter enters the public domain without the fault of Executive; (iii) is
known to Executive prior to his receipt of such information from the Company or
any predecessor of the Company with which he was employed, as evidenced by
written records of Executive or (iv) is hereafter disclosed to Executive by a
third party which, to Executive's knowledge, is not under an obligation of
confidence to the Company. Executive agrees not to remove from the premises of
the Company, except as an employee of the Company in pursuit of the business of
the Company or except as specifically permitted in writing by the Company, any
notes, memoranda, papers, documents, correspondence or writing (which shall
include information recorded or stored in writing, on magnetic tape or disc, or
otherwise stored for reproduction, whether by mechanical or electronic means and
whether or not such reproduction will result in a permanent record being made)
containing or reflecting any Confidential Information (“Documents”). Executive
recognizes that all such Documents, whether developed by him or by someone else,
will be the sole and exclusive property of the Company. Upon termination of his
employment hereunder, Executive shall forthwith deliver to
the Company all such Confidential Information, including without limitation all
Documents, correspondence, and any other property held by him or under his
control in relation to the business or affairs of the Company, and no copy of
any Confidential Information shall be retained by him.


(b)    Executive acknowledges and agrees that the Company owns all writings,
trade names, trademarks, service marks, copyrights, database rights, domain name
rights and other intellectual property and material registered or registrable or
otherwise protected or protectable under state, federal or foreign patent,
trademark, copyright or similar laws, including, without limitation, analytics,
software, programs and models owned, developed or utilized by or on behalf of
the Company or any of its subsidiaries or Affiliates in connection with its
business (collectively “Intellectual Property”). Executive further agrees that
he shall not at any time assert, and hereby waives, any claim of right against
the Company or any of its subsidiaries, Affiliates or licensees with respect to
the Intellectual Property.


(c)    Upon any termination of Executive's employment with the Company, the
Executive shall not, for a period of two years from the date of such
termination, directly or indirectly, whether as an employee, consultant,
independent contractor, partner, joint venture or otherwise,





--------------------------------------------------------------------------------

EXHIBIT 10.1




engage in any business activities which are competitive, to a material extent,
with any substantial type or kind of business activities conducted by the
Company or any of its subsidiaries or Affiliates at the time of such termination
(provided that Executive may own, directly or indirectly, up to 1% of the
outstanding capital stock of any business having a class of capital stock which
is traded on any national stock exchange, interdealer quotation system or in the
over-the-counter market); (ii) solicit or induce, or in any manner attempt to
solicit or induce, any person employed by, or as agent of, the Company or any of
its subsidiaries or Affiliates to terminate such person's contract of employment
or agency, as the case may be, with the Company or any of its subsidiaries or
Affiliates or (iii) divert, or attempt to divert, any person, concern, or entity
from doing business with the Company or any of its subsidiaries or Affiliates,
nor will he attempt to induce any such person, concern or entity to cease being
a customer or supplier of the Company or any of its subsidiaries or Affiliates.


(d)    Executive agrees that, at any time and from time to time during and after
the Term, he will execute any and all documents which the Company may deem
reasonably necessary or appropriate to effectuate the provisions of this Section
4.03.


4.04    Equitable Relief. Executive and the Company agree that the restrictions,
prohibitions and other provisions of Article IV of this Agreement are
reasonable, fair, and equitable in scope, terms, and duration, are necessary to
protect the legitimate business interests of the Company and are a material
inducement to the Company to enter into this Agreement. The Company and the
Executive recognize that the services to be rendered under this Agreement by the
Executive are special, unique and of extraordinary character, and that in the
event of the breach by the Executive of the terms and conditions of this
Agreement or if the Executive, without the prior consent of the Board, shall
leave his employment for any reason and take any action in violation of this
Article IV, the Company will be entitled to institute and prosecute proceedings
in any court of competent jurisdiction referred to in Section 4.05 below, to
enjoin
the Executive from breaching the provisions of Article IV. In such action, the
Company will not be required to plead or prove irreparable harm or lack of an
adequate remedy at law.


4.05    Submission to Jurisdiction. Any proceeding or action must be commenced
in the federal courts, or in the absence of federal jurisdiction in state court,
in either case in the County of New York. The Executive and the Company
irrevocably and unconditionally submit to the jurisdiction of such courts and
agree to take any and all future action necessary to submit to the jurisdiction
of such courts. The Executive and the Company irrevocably waive any objection
that they now have or hereafter may have to the laying of venue of any suit,
action or proceeding brought in any such court and further irrevocably waive any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Final judgment against the Executive or
the Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy or which shall
be conclusive evidence of the fact and the account of any liability of the
Executive or the Company therein described, or by appropriate proceedings under
an applicable treaty or otherwise.


ARTICLE V


Termination


5.01    Termination by the Company. The Company shall have the right to
terminate Executive's employment at any time, with or without “Cause”. For
purposes of this Agreement, “Cause” shall mean (i) the substantial and continued
failure of Executive to perform material duties reasonably required of





--------------------------------------------------------------------------------

EXHIBIT 10.1




Executive by the Board (it being understood that a failure to attain performance
objectives shall not be treated as a failure to perform material duties for
purpose of this clause (i)) for a period of not less than 30 consecutive days,
provided notice in writing from the Board is given to Executive specifying in
reasonable detail the circumstances constituting such substantial and continued
failure, (ii) conduct substantially disloyal to the Company which conduct is
identified in reasonable detail by notice in writing from the Board and which
conduct, if susceptible of cure, is not remedied by Executive within 30 days of
Executive's receipt of such notice, (iii) any act of fraud, embezzlement or
misappropriation against the Company, or (iv) the conviction of Executive of a
felony.


5.02    Death. In the event Executive dies during the Term, his employment shall
automatically terminate effective on the date of his death.


5.03    Disability. In the event that Executive shall suffer a disability which
shall have prevented him from performing satisfactorily his obligations
hereunder for a period of at least 90 consecutive days, or 180 nonconsecutive
days within any 365 day period, the Company shall have the right to terminate
Executive's employment for “Disability,” such termination to be effective upon
the giving of notice thereof to Executive in accordance with Section 6.03
hereof.


5.04    Compensation upon Termination. (a) In the event of termination of
Executive's employment by the Company (other than for Death, Cause or
Disability), or in the event of termination of Executive's employment by the
Company as a result of the Company's failure to renew this Agreement, or in the
event of a termination of Executive's employment by Executive
following a breach of a material provision of this Agreement by the Company,
provided that the Executive has given advance written notice to the Company,
identifying the basis for the breach in reasonable detail and, except in the
event of a failure to pay Base Salary, giving the Company 30 days' opportunity
to cure, the Company shall pay Executive an amount equal to the sum of (i) 200%
of the Executive's then current Base Salary, payable in twenty-four equal
monthly installments following the date of such termination, plus (ii) the
average of the annual bonuses paid to Executive pursuant to Section 3.01(c)
hereof for the two completed fiscal years of the Company that immediately
preceded the fiscal year of the Executive’s termination of employment
(“Termination Pay”), payable in twelve consecutive equal monthly installments
following the date of such termination; provided, however, that in order to
comply with Internal Revenue Code Section 409A, the payout of the Termination
Pay shall be as follows:


(x)    The first six monthly installments shall be paid to Executive on the
six-month anniversary of the date of Executive’s termination of employment; and


(y)    The next eighteen monthly installments (six in the case of the amount due
in 5.04(a)(ii) above) shall be paid to Executive one installment each on the
seventh through twenty-fourth (twelfth anniversary in the case of the amount due
in Section 5.04(a)(ii) above) anniversaries of the date of Executive’s
termination of employment.


(b)    The Executive's rights upon termination of employment with respect to
stock options, restricted stock or other incentive awards shall be governed by
the terms and conditions of the applicable award agreements or as established by
the Company with respect to such awards.


(c)    If the Executive's employment is terminated under the circumstances
described in Section 5.04(a), and if Executive elects to continue medical
benefits under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
Company shall reimburse Executive for a portion of the applicable COBRA premium
equal to the portion of the premium then paid by Company for Executive prior to





--------------------------------------------------------------------------------

EXHIBIT 10.1




termination, for the time period commencing on the date of termination until the
earlier of: (i) the date Executive obtains alternate full-time employment
pursuant to which he is covered by a group health insurance plan; or (ii) the
date the Executive is otherwise no longer eligible for COBRA continuation
coverage. The amount of premiums paid by the Company during this period shall be
treated as taxable income to the Executive if the provision of such benefits on
a non-taxable basis would subject the Executive to tax on the benefits received
under Section 105(h) of the Code and the Department of Treasury Regulations and
other interpretive guidance issued thereunder or if it would violate any other
applicable laws.


(d)    Except as provided in this Section 5.04, Executive shall not be entitled
to compensation as a result of any termination of his employment with the
Company.


ARTICLE VI


Miscellaneous


6.01    Mitigation; Offset. Executive shall not be required to mitigate damages
resulting from his termination of employment and, during such time, the amounts
payable to Executive
pursuant to Article V of this Agreement shall not be offset or reduced by any
other compensation earned by Executive.


6.02    Benefit of Agreement; Assignment; Beneficiary. (a) This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, including, without limitation, any corporation or person which may
acquire all or substantially all of the Company's assets or business, or with or
into which the Company may be consolidated or merged. This Agreement shall also
inure to the benefit of, and be enforceable by, the Executive and his personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to the Executive hereunder if he had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive's beneficiary, devisee, legatee or other designee, or
if there is no such designee, to the Executive's estate.


(b) The Company shall require any successor (whether direct or indirect, by
operation of law, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


6.03    Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by electronic
mail or telecopier or by registered or certified mail, postage prepaid, with
return receipt requested, addressed: (a) in the case of the Company to: Knoll,
Inc., 1235 Water Street, East Greenville, PA 18041, Attention: General Counsel,
fax: (215) 679-1013, or to such other address and/or to the attention of such
other person as the Company shall designate by written notice to Executive; and
(b) in the case of Executive, to such address as Executive shall designate by
written notice to the Company from time to time, with a copy to    . Any notice
given hereunder shall be deemed to have been given at the time of receipt
thereof by the person to whom such notice is given.


6.04    Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties hereto with respect to the terms and conditions of
Executive's employment during the term and supersedes any and all prior
agreements and understandings (including, without limitation, the Existing





--------------------------------------------------------------------------------

EXHIBIT 10.1




Employment Agreement), whether written or oral, between the parties hereto with
respect to compensation due for services rendered hereunder. This Agreement may
not be changed or modified except by an instrument in writing signed by both of
the parties hereto.


6.05    Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.


6.06    Headings. The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.
6.07    Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York
without reference to the principles of conflict of laws.


6.08    Agreement to Take Actions. Each party hereto shall execute and deliver
such documents, certificates, agreements and other instruments, and shall take
such other actions, as may be reasonably necessary or desirable in order to
perform his or its obligations under this Agreement or to effectuate the
purposes hereof.


6.09    Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.


6.10    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.


6.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


6.12    Section 409A. It is intended that the terms of this Agreement comply
with Section 409A of the Code and related Treasury regulations (“Section 409A”)
or an exemption therefrom, and the terms of this Agreement will be interpreted
accordingly; provided, however, that the Company, the Company’s Affiliates, and
their respective employees, officers, directors, agents and representatives
(including, without limitation, legal counsel) will not have any liability to
Executive with respect to any taxes, penalties, interest or other costs or
expenses Executive or any related party may incur with respect to or as a result
of Section 409A or for damages for failing to comply with Section 409A.
Notwithstanding any provision to the contrary in this Agreement, with respect to
any amounts under this Agreement that are determined to be deferred compensation
for purposes of Section 409A and payable as a result of Executive’s termination
of employment, Executive shall not be deemed to have terminated employment
unless and until he has experienced a “separation from service” (as that term is
used in Section 409A). Any reimbursements or in-kind benefits provided to or for
the benefit of Executive that constitute deferred compensation for purposes of
Section 409A shall be provided in a manner that complies with Treasury
Regulation Section 1.409A-3(i)(v). Accordingly, (a) all such reimbursements will
be made not later than the last day of the calendar year after the calendar year
in which the expenses were incurred, (b) any right to such reimbursements or
in-kind benefits will not be subject to liquidation or exchange for another
benefit, and (c) the amount of the expenses eligible for reimbursement, or the
amount of any in-kind benefit provided, during any taxable year will not affect





--------------------------------------------------------------------------------

EXHIBIT 10.1




the amount of expenses eligible for reimbursement, or the in-kind benefits
provided, in any other taxable year. The Company shall have the authority to
delay the payment of any amounts under this Agreement to the extent it deems
necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code; in
such event, the payment(s) at issue may not be made before the date which is six
(6) months after the date of Executive’s separation from service, or, if
earlier, the date of death.




IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.


Knoll, Inc.


By:
/s/ Burton B. Staniar     

Name: Burton B. Staniar
Title: Chairman


/s/ Andrew B. Cogan     
Andrew B. Cogan





